Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 11, and 15 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (Reynolds) (US 2002/0147987) in view of Lim et al. (Lim) (US Pat. No. 6,584,229), and further in view of Crinon et al. (Crinon) (US Pat. No. 6,249,613).
Regarding claims 1, 3, 9, 16, 20, Reynolds discloses a method comprising:
receiving a video frame ([0058], video frame 402);
dividing the video frame into a variant section ([0058], section 426) and a non-variant section ([0058], section 424); and
transmitting the variant sections and the non-variant sections as separate sections to enable each copy of the variant section to be stitched to a copy of the non-variant section to form respective customized separate full video-frames ([0058], sections 424 and 426 are transmitted to a set top box to be combined with other video sections from video 404).
Reynolds is silent about encoding the variant section separately from the non-variant section, the variant section corresponding to a first integral multiple of non-overlapping macroblocks and the non-variant section corresponding to a second integral multiple of non-overlapping macroblocks; and wherein encoding the variant and non-variant section comprises: receiving video segments for the variant and non-variant section; and encoding the received video segments; and wherein encoding the variant section separately from the non-variant section results in eliminating crosstalk between the variant and the non-variant section. 
Lim from the same or similar field of endeavor discloses encoding the variant section separately from the non-variant section (col. 1, lns. 21-25, the foreground and background are encoded separately); and wherein encoding the variant and non-variant section comprises: receiving video segments for the variant and non-variant section; and encoding the received video segments (col. 1, lns. 21-25, the foreground and background are encoded separately); and wherein encoding the variant section separately from the non-variant section results in eliminating crosstalk between the variant and the non-variant section (col. 1, lns. 21-25, the foreground and background are encoded separately).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lim into the teachings of Reynold for reducing the amount of data needing to be transmitted by allowing separate transmission of the foreground and background objects.
Reynold in view of Lim is silent about the variant section corresponding to a first integral multiple of non-overlapping macroblocks and the non-variant section corresponding to a second integral multiple of non-overlapping macroblocks.
Crinon from the same or similar field of endeavor discloses the variant section corresponding to a first integral multiple of non-overlapping macroblocks and the non-variant section corresponding to a second integral multiple of non-overlapping macroblocks (col. 2, lns. 37-42, the frame is segmented into foreground and background and the image is composed of multiple non-overlapping macroblocks; col. 3, lns. 16-22, the image is segmented into foreground and background). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Crinon into the teachings of Reynold in view of Lim for dividing an image for separate processing of foreground and background portions of an image.
Regarding claims 2, 14, and 17, Reynolds discloses wherein transmitting includes, transmitting to a receiver ([0058], the video sections are transmitted to a set top box), the variant section and the non-variant section as separate sections utilizes less network bandwidth than transmitting the variant and non-variant section together as a full video-frame utilizes ([0058], the video sections are transmitted to a set top box; it is implicit that transmitting only a portion of the video uses less bandwidth than transmitting a full video frame).
Regarding claim 4, Reynolds discloses wherein the variant section is divided into smaller rectangular portions as compared to the non-variant section (FIG. 4, the center sections are smaller than the border section 424).
Regarding claims 5 and 18, Reynolds discloses wherein each full-video frame from the multiple separate customized full video-frames represents a single variant section with a single non- variant section (FIG. 4, videos 416-422).
Regarding claim 6, Reynolds discloses wherein the received video frame includes a plurality of variant (FIG. 4, the background of image 426 and the images of a shrimp) and non-variant sections (FIG. 4, background 424 and the words “today’s special” and “tom’s market”).
Regarding claims 7 and 13, Reynolds discloses wherein the received video frame is selected from a group consisting of a commercial ([0039], commercial) and advertisement ([0017], advertisement).
Regarding claims 8, 12, and 19, Reynolds discloses wherein the variant section includes a regionally customized message ([0058], an advertisement for a soda based on a person purchasing a soda in the region).
Regarding claim 11, Reynolds discloses a method comprising:
receiving a plurality of video frames having a variant section separately from a plurality of video frames having a non-variant section, wherein the variant section and the non- variant section are part of a video frame (FIG. 4, [0058], separate foreground and background pictures are received by a set top box);
separately decoding video frames having the variant section from the video frames having the non-variant section (FIGs. 3 and 4, the background and foreground images are decoded separately); and
stitching each video frame having the variant section to a video frame having the non-variant section to enable each copy of the variant section to be stitched to a copy of the non- variant section to form respective customized separate full video-frames ([0058], sections 424 and 426 are transmitted to a set top box to be combined with other video sections from video 404).
Reynolds is silent about previously encoded video frames; and the variant section corresponding to a first integral multiple of non-overlapping macroblocks and the non-variant section corresponding to a second integral multiple of non-overlapping macroblocks.
Lim from the same or similar field of endeavor discloses previously encoded video frames (col. 1, lns. 21-25, the foreground and background are encoded separately).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lim into the teachings of Reynold for reducing the amount of data needing to be transmitted by allowing separate transmission of the foreground and background objects.
Reynold in view of Lim is silent about the variant section corresponding to a first integral multiple of non-overlapping macroblocks and the non-variant section corresponding to a second integral multiple of non-overlapping macroblocks.
Crinon from the same or similar field of endeavor discloses the variant section corresponding to a first integral multiple of non-overlapping macroblocks and the non-variant section corresponding to a second integral multiple of non-overlapping macroblocks (col. 2, lns. 37-42, the frame is segmented into foreground and background and the image is composed of multiple non-overlapping macroblocks; col. 3, lns. 16-22, the image is segmented into foreground and background). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Crinon into the teachings of Reynold in view of Lim for dividing an image for separate processing of foreground and background portions of an image.
Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claim 1.  Reynolds further discloses an apparatus comprising: one or more processors ([0032], programmable computer); and memory storing instructions that, when executed by the one or more processors, cause the apparatus to execute a method ([0032], programmable computer).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (Reynolds) (US 2002/0147987) in view of Lim et al. (Lim) (US Pat. No. 6,584,229) in view of Crinon et al. (Crinon) (US Pat. No. 6,249,613), and further in view of Katta (US Pat. No. 6,094,455).
Regarding claim 10, Reynolds in view of Lim in view of Crinon discloses the method of Claim 1 (see claim 1 above).
Reynolds in view of Lim in view of Crinon is silent about wherein the variant section and the non-variant section are encoded using a common GOP pattern.
Katta from the same or similar field of endeavor discloses wherein the variant section and the non-variant section are encoded using a common GOP pattern (col. 6, lns.8-10, a GOP pattern is used for encoding video frames).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Katta into the teachings of Reynolds in view of Lim in view of Crinon for increasing processing speed by using a same picture pattern format for each image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488